                         UNITED STATES DISTRICT COURT
                     IN THE EASTERN DISTRICT OF TENNESSEE
                              NORTHEAST DIVISION


 JONATHAN PENLEY,                    )
          Plaintiff,                 )
                                     )
 v.                                  )
                                     )                   CASE NO.: _____________
 GREENE COUNTY, TENNESSEE            )
 GREENE COUNTY SHERIFF               )                   JURY TRIAL DEMANDED
 WESLEY HOLT, in his Individual      )
 and Official Capacity,              )
 SOUTHERN HEALTH PARTNERS, Inc. )
 KENNETH MATHEWS, M.D., in his       )
 Individual and Official Capacity,   )
 SHERRY COBBLE, in her Individual    )
 and Official Capacity,              )
 MARILYN MANCHA, in her Individual )
 and Official Capacity,              )
 KOURTNEY CANNON, in her             )
 Individual and Official Capacity,   )
 STEPHANIE BITNER, in her Individual )
 and Official Capacity, and          )
 UNKNOWN JAIL OFFICERS.              )
        Defendants.                  )

                                  COMPLAINT FOR DAMAGES

         COMES NOW, Plaintiff, Jonathan Penley, by and through his undersigned attorneys and

 files this Complaint for damages bringing claims under 42 U.S.C. §§ 1983, 1988, the Constitution

 of the United States, and gross negligence under Tennessee common law.

                                               PARTIES

 PLAINTIFF

         1.      At all times material hereto, Plaintiff was an inmate at the Greene County Detention

 Center / Jail, being housed as a pre-trial detainee. Plaintiff is a resident of Greene County. Plaintiff

 suffered grievous injuries while in custody at the Jail and was denied much-needed medical care.




                                                                                                     -1-
Case 2:20-cv-00156-TAV-CRW Document 1 Filed 07/20/20 Page 1 of 13 PageID #: 1
                                          DEFENDANTS

        2.      At all times material hereto, Greene County was a political governmental entity in

 Tennessee and the owner of the Greene County Jail located at 120 East Depot Street, Greeneville,

 Tennessee. The injury to the Plaintiff complained of occurred at the Greene County Jail. Greene

 County is legally responsible for its own acts and failures to act, and at all times material hereto,

 Greene County acted under color of law.

        3.      Defendant Greene County is civilly liable for any wrong, injury, loss, damage or

 expense resulting from any act or failure to act on the part of any deputy appointed by the Sheriff

 acting under color of law. See T.C.A. § 8-8-302. Under this provision, “deputy” includes a jailer

 appointed by the Sheriff pursuant to T.C.A. § 41-4-101 and T.C.A. § 8-8-301. Greene County is

 required to provide to the County Jail sufficient medical personnel as needed to provide timely and

 appropriate medical services to the persons confined who require such services at the sole expense

 of the County. T.C.A. § 41-4-115. The County also had a constitutional duty to provide timely and

 adequate medical care and treatment to inmates suffering from known serious medical conditions.

 The County is legally liable for the non-negligent acts or failures to act of Greene County deputies

 / Jailers under T.C.A. § 8-8-302, including instances of gross negligence. The County has waived

 its immunity pursuant to T.C.A. § 8-8-302 and § 29-20-205.

        4.      On information and belief, to discharge its statutory and constitutional obligations

 regarding medical care, Greene County contracted with a third-party medical provider, Southern

 Health Partners, Inc. Medical services were provided by nursing staff and a supervising physician.

 Southern Health Partners is a Tennessee corporation, formed in Delaware and doing business in

 Greene County, with its principal office in 2030 Hamilton Place Blvd, Suite 140, Chattanooga, TN

 37421. SHP, Inc. was performing traditional governmental services constitutionally required to be




                                                                                                  -2-
Case 2:20-cv-00156-TAV-CRW Document 1 Filed 07/20/20 Page 2 of 13 PageID #: 2
 performed by Greene County, making it liable under 42 U.S.C. § 1983 for violations of Plaintiff’s

 constitutional rights under color of law.

         5.      At all times material hereto, Defendant Wesley Holt was the duly elected Sheriff of

 Greene County who was statutorily responsible for the day-to-day operation of the Greene County

 Jail; for the hiring, firing, training and supervision of deputies to man the Jail; and for the safety

 of persons housed therein against their will. T.C.A. § 41-4-101. At all times material hereto, Sheriff

 Holt acted under color of law. He is charged with keeping inmates personally, or by the use of

 deputies or jailers until the inmate is lawfully discharged. T.C.A. §§ 8-8-201(a)(3), 41-4-101.

 Sherriff Holt is civilly responsible to the Plaintiff for the acts and failures to act of his Jailers. In

 addition, Sheriff Holt is civilly liable for the actions of his Jailers/officers performing the tasks and

 duties that Holt was statutorily responsible for performing. See T.C.A. § 41-4-101.

         6.      At all times material hereto, Defendant Kenneth Mathews, M.D., was the Medical

 Director / physician responsible for overseeing medical care of all inmates at the Greene County

 Jail. Dr. Mathews is alleged to have unreasonably delayed in evaluating, treating, and/or referring

 Plaintiff for emergent care despite his severe pain and other serious medical symptoms such as

 paralysis. On information and belief, Dr. Mathews was an employee / contractor of Defendant

 Southern Health Partners, Inc., acting pursuant to SHP’s contract with Greene County.

         7.      At all times material hereto, Defendant Sherry Cobble, RN was the Director of

 Nursing at the Greene County Jail and Defendants Mancha, Cannon, and Bitner were Licensed

 Practical Nurses (LPNs) responsible for day-to-day medical care of inmates at the County Jail. The

 Nurse Defendants were supervised by Dr. Mathews. The Nurse Defendants knew of Plaintiff’s

 pain and increasingly serious symptoms such as limb paralysis and failed to report or delayed in

 reporting these symptoms, or otherwise failed to ensure Plaintiff was referred for emergent care.




                                                                                                      -3-
Case 2:20-cv-00156-TAV-CRW Document 1 Filed 07/20/20 Page 3 of 13 PageID #: 3
 The Nurse Defendants are employed either directly by the County or by Southern Health Partners;

 discovery will reveal the exact relationship(s) between the parties.

        8.      The Unknown Defendant Jail Officers, whose identities are unknown to Plaintiff

 but obtainable through discovery and are known to the Sherriff and the County, consist of officers

 whom knowingly assigned Plaintiff to a top bunk after he requested a bottom bunk due to medical

 issues, and those Jail Officers who knew of Plaintiff’s medical complaints but failed to act.

                                 JURISDICTION AND VENUE

        9.      This Court has jurisdiction over these claims brought under the Constitution of the

 United States pursuant to 42 U.S.C § 1983 by virtue of 28 U.S.C. §§ 1331 and 1343, and pendent

 claims under Tennessee common law pursuant to 28 U.S.C. § 1367.

        10.     Venue lies in the United States District Court for the Eastern District of Tennessee,

 Northeastern Division, at Greeneville, because the constitutional violations and injury to Plaintiff

 occurred in Greene County, Tennessee. 28 U.S.C. § 1391(b)(2).

                                    STATEMENT OF FACTS

        11.     Plaintiff Jonathan Penley is a resident of Greene County, Tennessee. Sometime in

 mid-July of 2019, the Plaintiff began to feel ill—experiencing frequent bouts of dizziness/vertigo,

 light headedness, and disorientation.

        12.     On July 15, 2019, Plaintiff was arrested by a Greene County Sheriff’s deputy after

 he was reported to be “acting erratic” on someone else’s lawn. Mr. Penley does not now recall why

 or how he came to be on someone else’s property. Penley was later diagnosed as a Type I diabetic;

 on information and belief, he may have had a hypoglycemic episode. He was arrested for public

 intoxication, possession of drug paraphernalia, and violation of probation.




                                                                                                 -4-
Case 2:20-cv-00156-TAV-CRW Document 1 Filed 07/20/20 Page 4 of 13 PageID #: 4
        13.     Plaintiff was transported to the Greene County Jail. During booking, Plaintiff asked

 that he not be assigned a “top bunk” in a cell, citing his frequent dizzy spells. Despite this report,

 Plaintiff was not evaluated by a medical professional or assigned to a top bunk.

        14.     On or about July 20, 2019, while sleeping in the middle of the night, Plaintiff fell

 from his bunk head-first onto the concrete floor. He suffered severe injuries to his head, shoulders,

 and neck, with associated pain. In the days that followed, Greene County Jail medical professionals

 used a portable x-ray machine to evaluate Plaintiff for injuries. Plaintiff was told he had “arthritis”

 and that there were no visible injuries stemming from the fall.

        15.     For the next few weeks, Plaintiff reported to Jail officials and medical professionals

 that he was continuing to experience severe head and neck pain since the fall. At times, Plaintiff

 was provided with 800 mg of ibuprofen—but even this treatment was intermittent. Many days, the

 Plaintiff was not given anything for this pain. He was also not evaluated by a physician or other

 qualified medical professional for lasting injuries or referred for outside treatment.

        16.     Plaintiff then lost the use of his arms. He reported this to Jail medical professionals

 but was ignored. He was not seen by a physician or taken to the hospital for emergent treatment.

 Because of this new disability, Plaintiff required assistance for daily activities. This fell on other

 inmates with whom Plaintiff was friendly. For example, Plaintiff’s fellow inmates would write out

 medical requests for him because he could no longer use his hands. Another inmate would wrap

 his arms around Plaintiff’s chest and carry him to the cell’s commode so that Plaintiff could use

 the restroom. Seeing this, Jail officials and medical professionals still did nothing.

        17.     At some point, believed to be around mid-August 2019, Plaintiff was diagnosed as

 a Type I diabetic. Despite this diagnosis, his blood sugars were not regularly checked nor was he

 given insulin on a consistent schedule.




                                                                                                    -5-
Case 2:20-cv-00156-TAV-CRW Document 1 Filed 07/20/20 Page 5 of 13 PageID #: 5
        18.     In early September 2019, Plaintiff’s legs became “wobbly” and weak. He reported

 this new symptom to Jail officials and medical professionals, and yet still he was not referred for

 emergent or outside evaluation or care. Plaintiff ultimately lost all function in his legs, becoming

 a quadriplegic. Finally, he was carried out of the Jail, placed into the back of a cruiser and taken

 to a hospital in Greeneville, Tennessee. In total, approximately 2.5 months went by without the

 Plaintiff being referred for emergent care, despite increasingly serious and obvious symptoms such

 as paralysis and excruciating pain.

        19.     At the hospital, an MRI was conducted, and Plaintiff was transported to Johnson

 City Medical Center for emergent surgery on his neck and spine. The surgeon who performed this

 surgery told Plaintiff’s family that the fall from the bunk bed had caused a traumatic injury to his

 cervical spine (at C4 through C7), and that the delay in medical treatment allowed an infection to

 take hold—causing further damage to his vertebrate and the resulting paralysis.

        20.     Plaintiff spent months in the hospital, at times on the brink of death, while medical

 professionals addressed the infection attacking his spine. He was seen by infectious disease and

 bone specialists. It was later discovered that the infection had spread to his brain, causing lesions

 (pus and inflamed tissue) in his brain, resulting in deficits to his memory and other faculties.

        21.     In November 2019, still a quadriplegic and needing more care than his family could

 provide, Plaintiff was transferred to a nursing home. As of the date of this filing, the Plaintiff is

 still in a nursing home, although he hopes to relocate to his father’s home in late July. He will need

 round-the-clock care and a motorized wheelchair to get around. Although he has regained some

 minimal use of his arms, Plaintiff has extremely limited use of his hands and no function in his

 legs. He only recently learned how to feed himself. Plaintiff is 39 years old and has two children.




                                                                                                    -6-
Case 2:20-cv-00156-TAV-CRW Document 1 Filed 07/20/20 Page 6 of 13 PageID #: 6
        22.     The Plaintiff suffered fear and pain, loss of capacity for the enjoyment of life, and

 his grievous injuries and paralysis are continuing and, very likely, permanent. Plaintiff has incurred

 exorbitant medical expenses and is no longer able to be gainfully employed. Plaintiff is entitled to

 reasonable attorneys’ fees and costs.

        23.     The County’s Policies / Deliberate Indifference. On information and belief, the

 Greene County Jail officials and medical professionals responsible for the Plaintiff’s care acted with

 deliberate indifference to his constitutional rights and in accordance with an unofficial policy and/or

 custom of providing delayed or inadequate medical care to inmates at the Greene County Jail. The

 most obvious evidence of such a policy or custom is Jail officials’ willful actions in ignoring—for

 two and a half months—the Plaintiff’s increasingly serious symptoms such as pain and paralysis.

 In addition, on information and belief, Greene County has been the subject of numerous complaints

 and lawsuits alleging delayed and/or denial of medical care. For example:

    •   Shoemaker v. Greene County, et al., No: 2:07-cv-124 (E.D. Tenn.) (alleging that Greene
        County Jail nursing staff refused to refer plaintiff for dental care following eight months of
        medical requests complaining of “busted,” infected, and painful teeth).
    •   Norton v. Greene County, et al., No: 2:11-cv-157 (E.D. Tenn.) (alleging that Greene County
        Jail medical personnel failed to provide prenatal care and later failed to adequately respond
        when plaintiff suffered a miscarriage).


        24.     On information and belief, Defendant Cobble was the head nurse and Defendant

 Mathews was the Medical Director / physician at the Jail in charge of Plaintiff’s care. Although,

 given his brain injuries, the Plaintiff’s memory of the exact events are “fuzzy,” and Greene County

 has denied a lawful request for Jail medical records, on information and belief, these Defendants

 and the other Nurse Defendants were aware of his declining health and serious symptoms such as

 paralysis, yet they failed to further evaluate him or refer him for emergent care.




                                                                                                    -7-
Case 2:20-cv-00156-TAV-CRW Document 1 Filed 07/20/20 Page 7 of 13 PageID #: 7
        25.     On information and belief, Sheriff Holt and Greene County enacted certain policies

 and procedures which prioritized cost-cutting measures over quality and breadth of inmate medical

 care. Most notably, Greene County contracted with Southern Health Partners, Inc., a Chattanooga-

 based, for-profit jail healthcare company with a policy, custom, and practice of hiring “absentee”

 or remote-based Medical Directors who are often employed as the Medical Director of numerous

 jails, all the while maintaining separate / busy private practices. SHP’s employee / contractor, Dr.

 Kenneth Mathews was engaged to serve as the “Medical Director” at the Greene County Jail,

 despite the County knowing that Dr. Mathews would be a largely-absentee provider in light of his

 obligations as the Medical Director at other jails throughout Tennessee. On information and belief,

 Dr. Mathews only infrequently visited the Jail to evaluate his patients. Greene County knew Dr.

 Mathews could not oversee the provision of medical care with the attention required to secure the

 inmates rights and prevent unreasonable delays in evaluating and treating these inmates.

        26.     On information and belief, Dr. Kenneth Mathews provided medical services at the

 Jail pursuant to SHP’s contract with the County. Dr. Mathews has been named a Defendant (often

 alongside Southern Health Partners) in many lawsuits alleging constitutionally inadequate care at

 the other corrections facilities where Dr. Mathews provides services, for example:

    •   Duffer v. Sumner County, et al. No. 3:15-cv-0850 (M.D. Tenn.) (alleging plaintiff was seen
        by Dr. Mathews over a month after he first reported he was vomiting blood; the plaintiff
        was later hospitalized and diagnosed with acute myeloid leukemia and renal failure).

    •   Smith v. Southern Health Partners, et al., No. 3:18-cv-0462 (M.D. Tenn.) (alleging the
        plaintiff’s complaints of pain stemming from a dislocated shoulder were ignored by Dr.
        Mathews and nursing staff for eleven months).

    •   Salada v. Putnam County, No. 2:16-cv-00032 (M.D. Tenn.) (alleging denial of medical
        care for plaintiff’s diabetes, chest pains, vision problems, and genital warts).

    •   Helms v. Grainger County, et al., No. 3:17-cv-00037 (E.D. Tenn.) (alleging Dr. Mathews
        and other jail medical professionals denied prenatal care and ignored her complaints and
        failed to refer her for emergent care when she suffered a miscarriage at five months).


                                                                                                 -8-
Case 2:20-cv-00156-TAV-CRW Document 1 Filed 07/20/20 Page 8 of 13 PageID #: 8
    •   Hughes v. SHP, et. al., No. 2:14-CV-140 (E.D. Tenn.) (alleging Dr. Mathews reviewed X-
        rays showing metal fragments in plaintiff’s right leg and knee but informed him that the
        County “would never approve any surgery or costly medical help”).

 On information and belief, Sheriff Holt and Greene County were aware of the many complaints

 against Dr. Mathews / SHP and yet continued to retain Mathews as the Jail’s Medical Director, in

 deliberate indifference to the rights of inmates such as Plaintiff.

                                        CAUSES OF ACTION

                                             COUNT I
                        DENIAL OF MEDICAL CARE — 42 U.S.C. § 1983
              Against the Nurse Defendants, Dr. Mathews and the Unknown Jail Officials

        27.       Plaintiff re-alleges paragraphs 1-26, inclusive.

        28.       As a pre-trial detainee, Plaintiff had a constitutional right under the Fourteenth

 Amendment of the U.S. Constitution to be provided access to adequate medical care for injuries

 and medical conditions that were obvious and serious enough to require the attention of medical

 personnel. This right was well-established at the time and was further known to these Defendants.

        29.       Plaintiff asked the Unknown Jail Officials at booking that he be assigned a bottom

 bunk because he had been suffering from disorientation and frequent dizzy spells. Despite this and

 the obvious risk of serious injury posed, Plaintiff was assigned to a top bunk. As a result, he fell

 onto the concrete floor and suffered grievous injuries to his neck and head.

        30.       As detailed above, over the next few weeks and months, Plaintiff presented with

 increasingly serious symptoms — first, debilitating head, neck, and shoulder pain, and eventually

 prolonged limb paralysis. The Nurse Defendants and Dr. Mathews largely ignored the Plaintiff’s

 deteriorating medical condition, failed to properly evaluate / treat his pain and other symptoms,

 and unreasonably delayed in referring him for emergent care. On information and belief, the Nurse

 Defendants and Dr. Mathews also failed to properly monitor Plaintiff’s blood sugar and administer


                                                                                                 -9-
Case 2:20-cv-00156-TAV-CRW Document 1 Filed 07/20/20 Page 9 of 13 PageID #: 9
  insulin. As evidenced by the months-long delay in referring him for emergent care, Defendants

  acted in deliberate indifference to the substantial risk of serious and permanent injuries to Plaintiff.

          31.     These constitutional violations were the direct and proximate cause of Plaintiff’s

  injuries and damages. Plaintiff has suffered serious, grievous bodily injuries including trauma to

  his cervical spine, an infection that was allowed to spread to his spine and brain, resulting in full

  or partial paralysis of Plaintiff’s arms and legs. Plaintiff cannot walk, suffered mental deficits such

  as loss of memory, has extremely limited use of his arms and hands, and requires round-the-clock

  care. Plaintiff also suffered fear, pain, the loss of the capacity for the enjoyment of life and incurred

  substantial medical expenses.

          WHEREFORE Plaintiff demands judgment against Defendants Dr. Mathews, Cobble,

  Mancha, Cannon, Bitner and the Unknown Officers, in their individual and their official capacities,

  in the amount of Ten Million Dollars ($10,000,000), costs of this action, pre-judgment and post-

  judgment interest, and reasonable attorney’s fees.

                                              COUNT II
                UNLAWFUL POLICY/CUSTOM — § 1983 MONELL LIABILITY
                Against Sheriff Holt, Greene County and Southern Health Partners, Inc.

          32.     Plaintiff re-alleges paragraphs 1-31, inclusive

          33.     As a pre-trial detainee, Plaintiff had a constitutional right under the Fourteenth

  Amendment of the U.S. Constitution to be provided access to adequate medical care for injuries

  and medical conditions that were obvious and serious enough to require the attention of medical

  personnel. This right was well-established at the time and was further known to these Defendants.

          34.     Greene County, through Sheriff Holt and other County officials, was on notice that

  Dr. Mathews and/or SHP provided constitutionally inadequate medical care to inmates and yet

  continued to retain Dr. Mathews as the Jail’s Medical Director. The County, through Sheriff Holt




                                                                                                      - 10 -
Case 2:20-cv-00156-TAV-CRW Document 1 Filed 07/20/20 Page 10 of 13 PageID #: 10
  and other County officials, employed an unofficial policy and/or custom of prioritizing cost-cutting

  measures at the expense of quality of care. One such policy was that medical professionals at the

  Greene County Jail were expected to refer inmates for evaluation and treatment at outside facilities,

  or for emergent care, only as an absolute last resort rather than a necessary step when an inmate

  presented with serious medical needs that the Jail was ill-equipped to address. As a result, inmates

  like Plaintiff received specialized / emergent care when it was too late—i.e., when their condition

  had deteriorated to the point that grievous and lasting injuries became a foregone conclusion.

          35.     Southern Health Partners was on notice that Dr. Mathews provided constitutionally

  inadequate care, especially given SHP’s clear policy of stretching medical providers “too thin” by

  engaging them to provide services at as many as a dozen correctional facilities. Nonetheless, SHP

  continued to promote Dr. Mathew’s services to municipalities such as Greene County to provide

  medical services to inmates in the County’s custody.

          36.     Defendants knew that these policies and/or practices posed a substantial risk of

  serious injuries to inmates at the Greene County Jail, yet they failed to act to prevent these abuses

  and protect the rights of the inmates in their care. Accordingly, Defendants acted with deliberate

  indifference to the Plaintiff’s constitutional rights.

          WHEREFORE Plaintiff demands judgment against Defendants Holt, Greene County and

  Southern Health Partners, Inc., in the amount of Ten Million Dollars ($10,000,000), costs of this

  action, pre-judgment and post-judgment interest, and reasonable attorney’s fees.

                                          COUNT III
                    GROSS NEGLIGENCE — TENNESEE COMMON LAW
                       Against Sheriff Holt and Greene County, Tennessee

          37.     Plaintiff re-alleges paragraphs 1-36, inclusive.




                                                                                                  - 11 -
Case 2:20-cv-00156-TAV-CRW Document 1 Filed 07/20/20 Page 11 of 13 PageID #: 11
         38.     As alleged above, Sheriff Holt and Greene County had the statutory, constitutional,

  and common law duty to provide adequate and timely medical care to the inmates in the County’s

  custody. These Defendants breached that duty by enacting policies that created a substantial and

  unreasonable risk that Jail inmates would be denied medical care—to wit, employing a largely

  absentee “Medical Director” who was unable to devote the time and effort at the Jail to ensure the

  adequate supervision of Jail nursing staff and monitor inmates’ serious medical conditions, and a

  policy encouraging Jail medical staff to refer inmates for specialized and/or emergent care only as

  an absolute last resort rather than a necessary step when an inmate presents with serious issues.

         39.     These Defendants acted with a conscious or reckless disregard to the foreseeable

  and substantial risk that inmates at the Greene County Jail, like Plaintiff, would suffer grievous

  injuries from the denial of medical care.

         40.     These de facto policies and/or customs implemented at the Greene County Jail were

  directly responsible for the deterioration of the Plaintiff’s medical condition and resulting injuries,

  including (likely-permanent) paralysis of his arms and legs.

         WHEREFORE Plaintiff demands Judgment against Defendants Holt and Greene County

  in the amount of five million dollars and no cents ($5,000,000), costs of this action, pre-judgment

  and post-judgment interest, and reasonable attorneys’ fees.

                                 DEMAND FOR TRIAL BY JURY

         Plaintiff demands a trial by jury pursuant to his Constitutional right to a trial by jury.

         RESPECTFULLY SUBMITTED, this the 20th day of July, 2020.



                                [Signature of Counsel Appears on Page 13.]




                                                                                                      - 12 -
Case 2:20-cv-00156-TAV-CRW Document 1 Filed 07/20/20 Page 12 of 13 PageID #: 12
                                          BOWLIN | STEPHENS, PLLC




                                    By:   _________________________for The Firm
                                          Troy L. Bowlin, II No. 025893
                                          Attorney for Plaintiff
                                          First Tennessee Plaza
                                          800 South Gay St. Suite 2131
                                          Knoxville, Tennessee 37929
                                          Telephone: 865.245.2011
                                          troy@bowlinstephens.com
                                          www.bowlinstephens.com




                                                                           - 13 -
Case 2:20-cv-00156-TAV-CRW Document 1 Filed 07/20/20 Page 13 of 13 PageID #: 13
